i          i         i                                                                                i        i        i




                                      MEMORANDUM OPINION

                                               No. 04-09-00063-CV

                      IN RE Tracey W. MURPHY and Matthew D. WHITMIRE

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 18, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On February 2, 2009, relators Tracey W. Murphy and Matthew D. Whitmire jointly filed a

petition for writ of mandamus seeking to compel the District Clerk of Karnes County to file and

process their pleadings.2 We conclude this court does not have jurisdiction to grant the requested

relief. This court has no mandamus jurisdiction over a district clerk unless the issuance of the writ

is necessary to enforce our jurisdiction. See TEX . GOV ’T CODE ANN . § 22.221(a)-(b) (Vernon 2004);

In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding); see also




           … There is no trial court cause number in either of these cases because relators allege the district clerk has
           1

not filed their pleadings and assigned a cause number.

           … W e note that it is improper for relators to jointly file a petition for writ of mandamus relating to each of
           2

their individual trial court cases. In the future, relators are encouraged to file their petitions for writ of mandamus
individually.
                                                                                 04-09-00063-CV

In re Simmonds, 271 S.W.3d 874 (Tex. App.—Waco 2008, orig. proceeding). Relators have failed

to establish the writ they are requesting is necessary to enforce our jurisdiction. Accordingly,

relators’ petition for writ of mandamus is dismissed for lack of jurisdiction.



                                                       PER CURIAM




                                                 -2-